Exhibit 10.4

 

 

STERLING BANCORP

ID: 80-0091851

21 Scarsdale Road

Yonkers, NY 10707

2015 CFO Special Performance Award Notice and Award Agreement

 

 

 

Luis Massiani

    Award Number:    

 

Name of Award Holder     Plan:     2015

At the address most recently on the books and records of the Company.

 

Address     City   State   Zip

 

 

Effective December 8, 2015 (“Award Date”), you have been granted a Performance
Award of 60,168 shares of STERLING BANCORP (the “Company”) Common Stock (the
“Performance Award Shares”). This Performance Award is conditioned upon
achievement of any one or more of three Performance Goals and, after achievement
of the Performance Goals, satisfaction of the Service Vesting Condition.

The total Fair Market Value of the Performance Award on the Award Date is
$1,000,000.

The Performance Period commences on the Award Date and ends on December 31,
2018. The three Performance Goals are set forth in Exhibit B hereto and
achievement of any one or more thereof will be determined during the Performance
Period.

The Vesting Date is December 31, 2018, subject to compliance with the
satisfaction of the Service Vesting Condition after achievement of any one or
more of the three Performance Goals during the Performance Period.

 

 

By your signature and the Company’s signature below, you and the Company agree
that this Performance Award is granted under and governed by the terms and
conditions of the Plan and this 2015 CFO Special Performance Award Notice and
Award Agreement (including Exhibit A and Exhibit B attached hereto and made a
part hereof).

 

 

 

STERLING BANCORP    

Jack L. Kopnisky

   

12/08/15

Print Name: Jack L. Kopnisky     Date Title: President and Chief Executive
Officer     AWARD HOLDER    

/s/ Luis Massiani

   

12/08/15

Print Name: Luis Massiani     Date



--------------------------------------------------------------------------------

EXHIBIT A

STERLING BANCORP

2015 OMNIBUS EQUITY AND INCENTIVE PLAN

2015 CFO SPECIAL PERFORMANCE AWARD NOTICE AND AWARD AGREEMENT

General Terms and Conditions

Section 1. Size and Type of Performance Award; Performance Goals. This
Performance Award is granted under Article VI of the Sterling Bancorp 2015
Omnibus Equity and Incentive Plan (the “Plan”). The total number of shares of
Common Stock (the “Shares”) of Sterling Bancorp (the “Company”) covered by this
Performance Award (the “Performance Award Shares”) are listed on the 2015 CFO
Special Performance Award Notice and Award Agreement (the “Award Notice”), and
subject to all of the terms and conditions of the Plan.

After achievement of one or more of the three Performance Goals during the
Performance Period, Performance Award Shares relating to such achieved
Performance Goal(s) will be settled in Shares of Restricted Stock which will be
designated “Escrow,” registered in your name and held by the Compensation
Committee, together with a stock power executed by you in favor of the
Compensation Committee. You may forfeit Performance Award Shares and Shares of
Restricted Stock, as set forth in Section 2 below.

Your employment with the Company, Sterling National Bank, and/or any of their
subsidiaries constitutes adequate consideration for the issuance (after
achievement of any one or more of the three Performance Goals during the
Performance Period) of the Shares of Restricted Stock to you having a value at
least equal to the par value of such Shares of Restricted Stock, but the Service
Vesting Condition described below will nevertheless determine your right to
acquire unrestricted ownership of the Shares of Restricted Stock.

Section 2. Vesting.

(a) Service Vesting Condition. You must remain in the continuous service of the
Company, Sterling National Bank and/or any of their subsidiaries through the
December 31, 2018 vesting date (the “Vesting Date”) specified in this Award
Notice (the “Service Vesting Condition”) in order to vest any Shares of
Restricted Stock you receive upon the achievement of one or more of the three
Performance Goals during the Performance Period.

(b) Vesting Date. The Vesting Date for any Shares of Restricted Stock you
receive as the result of achievement of any one or more of the three Performance
Goals is specified in this Award Notice. If the Service Vesting Condition is
satisfied on the Vesting Date, you will obtain unrestricted ownership of the
Shares of Restricted Stock on that Vesting Date.

(c) Forfeitures. If you terminate service with the Company, Sterling National
Bank and/or any of their subsidiaries prior to the Vesting Date, you will
forfeit this Performance Award in its entirety. If you remain in continuous
service with the Company, Sterling National Bank and/or any of their
subsidiaries through the Vesting Date but one or more of the applicable
Performance Goals are not achieved, you will forfeit any Performance Award
Shares which depended on achievement of the unsatisfied Performance Goal(s).
When you forfeit Performance Award Shares, all of your interest in the
Performance Award Shares will be canceled and when you forfeit Shares of
Restricted Stock such Shares of Restricted Stock will be cancelled and any stock
certificate or other evidence of ownership must be returned to the Company. You
agree to take any action and execute and deliver any document that the Company
requests to effect the return of your unvested Shares of Restricted Stock. In
the event you do not cooperate with the Company in this regard, you hereby
appoint and designate the Company as your attorney-in-fact for the purpose of
taking any action and signing any document, in your name, which the Company
determines is necessary to enforce the forfeiture.

 

Page 1 of 4



--------------------------------------------------------------------------------

(d) Change in Control. The Service Vesting Condition applicable to your Shares
of Restricted Stock shall be deemed satisfied and such Shares of Restricted
Stock shall become free of all restrictions and become fully vested and
transferable if prior to the Vesting Date (1) a Change in Control occurs, and
(2) at any time after the Change in Control and during the twenty-four
(24) month period ending on the second anniversary of the Change in Control,
your service with the Company, Sterling National Bank and/or any of their
subsidiaries is terminated without Cause or for Good Reason (and you will
forfeit any Performance Award Shares for which the Performance Goals have not
been attained prior to termination).

(e) Death or Disability. In the event your service terminates due to death or
disability prior to the Vesting Date, you will receive the Shares of Restricted
Stock, if any, that you received after achievement of one or more of the three
Performance Goals prior to your termination free of all restrictions and such
will become fully vested and transferable (and you will forfeit any Performance
Award Shares for which the Performance Goals have not been attained prior to
termination).

(f) Termination without Cause, Termination for Good Reason and Retirement. If
the Company, Sterling National Bank and/or any of their subsidiaries terminates
your employment without Cause or you terminate your employment with Good Reason
or due to Retirement prior to the Vesting Date, you will receive your Shares of
Restricted Stock, if any, that you received after achievement of one or more of
the three Performance Goals prior to your termination free of all restrictions
and such will become fully vested and transferable (and you will forfeit any
Performance Award Shares for which the Performance Goals have not been attained
prior to termination).

(g) Definition of Service. For purposes of determining the vesting on the
Vesting Date of any Shares of Restricted Stock you receive upon the achievement
of one or more of the three Performance Goals, you will be deemed to be in the
service of the Company, Sterling National Bank and/or any of their subsidiaries
for so long as you serve in any capacity as an employee, officer, non-employee
director or consultant of the Company, Sterling National Bank and/or any of
their subsidiaries.

(h) Application of Clawback Policy. Notwithstanding anything in this Award
Notice to the contrary, any Shares of Restricted Stock and any related dividends
shall be subject to adjustment and/or recovery, in whole or in part, following
the Vesting Date (i.e., December 31, 2018) if and to the extent (i) required by
any applicable law, rule or regulation or (ii) provided under the terms of any
clawback policy or other policy of similar import adopted by the Company and in
effect on the Vesting Date.

Section 3. Dividends. Dividends or distributions paid on any Shares of
Restricted Stock you receive upon the achievement of one or more of the three
Performance Goals, whether or not in cash, will not be paid to you currently.
Instead, they will become vested, accumulated and paid to you if, as and when
such Shares of Restricted Stock become vested and will be subject to the same
Service Vesting Condition as the Shares of Restricted Stock.

Section 4. Voting and Tender Rights. You will not have the right to vote, or
direct the voting of, Shares of Restricted Stock, or the right to respond, or
direct the response with respect to Shares of Restricted Stock to any tender
offer, exchange offer or other offer made to the holder of Shares, unless and
until the applicable Service Vesting Condition has been satisfied and ownership
of record of the Shares has been transferred to you.

Section 5. No Right to Continued Service. Nothing in this Award Notice, or any
action of the Board or the Compensation Committee with respect to this Award
Notice, shall be held or construed to confer upon you any right to a
continuation of service by the Company, Sterling National Bank, or any of their
subsidiaries. You may be dismissed or otherwise dealt with as though this Award
Notice had not been entered into.

 

Page 2 of 4



--------------------------------------------------------------------------------

Section 6. Taxes. Where you or any other person is entitled to receive Shares
pursuant to the Award granted hereunder, the Company shall have the right to
require you or such person to pay to the Company the amount of any tax which the
Company is required to withhold with respect to such Shares, or, in lieu
thereof, to retain, or to sell without notice, a sufficient number of Shares to
cover the amount required to be withheld.

Section 7. Notices. Any communication required or permitted to be given under
the Plan, including any notice, direction, designation, comment, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally or five (5) days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below, or at such other
address as one such party may by written notice specify to the other party:

If to you, to your address as shown in the Company’s records.

If to the Compensation Committee:

Sterling Bancorp

c/o Sterling National Bank

21 Scarsdale Road

Yonkers, NY 10707

Attention: Compensation Committee and Corporate Secretary

Section 8. Restrictions on Transfer. The Performance Award granted hereunder,
including, without limitation, any Shares of Restricted Stock you receive after
achievement of one or more of the three Performance Goals, shall not be subject
in any manner to anticipation, alienation or assignment, nor shall such award be
liable for or subject to debts, contracts, liabilities, engagements or torts,
nor shall it be transferable by you other than by will or by the laws of descent
and distribution or as otherwise permitted by the Plan. To name a beneficiary,
complete the attached Appendix A and file it with the Corporate Secretary of the
Company.

Section 9. Successors and Assigns. This Award Notice shall inure to the benefit
of and shall be binding upon the Company and you and the Company’s and your
respective heirs, successors and assigns.

Section 10. Construction of Language. Whenever appropriate in this Award Notice,
words used in the singular may be read in the plural, words used in the plural
may be read in the singular, and words importing the masculine gender may be
read as referring equally to the feminine or the neuter. Any reference to a
section shall be a reference to a section of this Award Notice, unless the
context clearly indicates otherwise. Capitalized terms not specifically defined
herein shall have the meanings assigned to them under the Plan.

Section 11. Governing Law. This Award Notice shall be construed, administered
and enforced according to the laws of the State of New York without giving
effect to the conflict of law principles thereof, except to the extent that such
laws are preempted by federal law. The federal and state courts having
jurisdiction in Westchester County, New York shall have exclusive jurisdiction
over any claim, action, complaint or lawsuit brought under the terms of the
Plan. By accepting the Performance Award granted under this Award Notice, you
and any other person claiming any rights under this Award Notice, agrees to
submit himself or herself, and any such legal action as he or she shall bring
under the Plan, to the sole jurisdiction of such courts for the adjudication and
resolution of any such disputes.

Section 12. Amendment. This Award Notice may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and you. This Award
Notice amends and supersedes any award notice bearing the same effective date.

 

Page 3 of 4



--------------------------------------------------------------------------------

Section 13. Plan Provisions Control. This Award Notice and the rights and
obligations created hereunder shall be subject to all of the terms and
conditions of the Plan that would apply if this Award Notice were being made
under the Plan. In the event of any conflict between the provisions of the Plan
and the provisions of this Award Notice, the terms of the Plan, which are
incorporated herein by reference, shall control. By signing this Award Notice,
you acknowledge receipt of a copy of the Plan. You acknowledge that you may not
and will not rely on any statement of account or other communication or document
issued in connection with the Award other than the Plan, this Award Notice, or
any document signed by an authorized representative of the Company that is
designated as an amendment of the Plan or this Award Notice.

 

Page 4 of 4



--------------------------------------------------------------------------------

APPENDIX A TO 2015 CFO SPECIAL PERFORMANCE AWARD NOTICE AND AWARD AGREEMENT

Beneficiary Designation Form

 

  GENERAL INFORMATION    Use this form to designate the Beneficiary(ies) who may
receive Shares of Restricted Stock that become vested at your death.     Name of
Person Making Designation   

 

  Social Security Number         —        —             BENEFICIARY DESIGNATION
  

 

Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.

    A PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:  

  Name    Address    Relationship    Birthdate    Share    

 

  

 

  

 

  

 

                       %       

 

            

 

  

 

  

 

  

 

                       %       

 

            

 

  

 

  

 

  

 

                       %       

 

         Total = 100%     B CONTINGENT BENEFICIARY(IES). I hereby designate the
following person(s) as my contingent Beneficiary(ies) under the Plan to receive
benefits only if all of my primary Beneficiaries should predecease me, reserving
the right to change or revoke this designation at any time prior to my death as
to all outstanding Awards:       Name    Address    Relationship    Birthdate   
Share      

 

  

 

  

 

  

 

                       %       

 

            

 

  

 

  

 

  

 

                       %       

 

            

 

  

 

  

 

  

 

                       %       

 

         Total = 100%  

 

S

I

G

N

   H
E
R
E      I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Sterling Bancorp
prior to my death, and that it is subject to all of the terms and conditions of
the Plan. I also understand that an effective Beneficiary designation revokes my
prior designation(s) with respect to all outstanding Awards.            

 

    

 

           

Your Signature

 

    

Date

 

 

 

 

 

 

  Internal Use Only  

 

 

  

 

    This Beneficiary Designation was received by the Corporate Secretary of
Sterling Bancorp on the date indicated.    Comments               By  

 

                                       

Authorized Signature

 

     

Date

 

        



--------------------------------------------------------------------------------

EXHIBIT B

STERLING BANCORP

2015 OMNIBUS EQUITY AND INCENTIVE PLAN

2015 CFO SPECIAL PERFORMANCE-BASED STOCK AWARD NOTICE

PERFORMANCE GOALS

[APPLICABLE MEASURES AND TARGETS TO BE DETERMINED BY THE COMPENSATION COMMITTEE]